Title: Abigail Adams to John Adams, 20 February 1796
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy Feb’ry 20 1796.
          
          Yours of the 6 8th and 10th came to me by the last Post. I too sometimes get dissapointed but I always lay the Charge to the post where I know it ought to fall, but not usually writing untill after thursday post arrives here. I have not the advantage of the office here unless I wait for the next Week, and a storm will sometimes, as last week, prevent my getting my letters to Town, but my conscience acquits me of Sins of omission. in that respect, I can seldom find more to say than one Letter contains. upon some subjects I think much more than I write. I think what is Duty, to others and what is Duty to ourselves. I contemplate unpleasent concequences to our Country if Your decision should be the same with the P——s for as you observe, whatever may be the views and designs of Party, the chief of the Electors will do their Duty, or I know little of the Country in which I live. Shakspears says, [“]some are born great, some atchive greatness, and some have greatness thrust upon them” You write me fully assured that the P is unalterably determind to retire. this is an event not yet contemplated by the people at large. We must be attentive to their feelings and to their voice. no Successor, can expect such support as the P. has had. the first Ministers have retired, and a Man without intrigue, without party Spirit, with an honest mind and a judicious Head, with an unspotted Character may be difficult to find as V P. this will still render the first Station more difficult. You know what is before You. the whips and Scorpions, the Thorns without Roses, the Dangers anxieties and weight of Empire.
          
          
            And for the Day of trial is at hand
            With the whole fortunes of a Mighty land
            Are stakd on thee, and all their weal or woe
            Must from thy good, or thy misconduct flow;
            Have You Familiar with Your Nature grown
            And are You Fairly to yourself made known?
          
          and can You acquire influence sufficent as the Poet further describes
          
            [“]To still the voice of Discord in the land
            To make weak Faction’s discontented band
            Detected, weak and Crumbling to decay
            With hunger pinch’d, on their own vitals prey;
            Like brethren, in the self same intrests warm’d
            Like diff’rent bodies, with one soul informd
            To Make a Nation, Nobly raisd above
            All meaner thoughts, grow up in common Love;
            To give the Laws Due vigour, and to hold
            That Sacred balance, temperate, Yet bold
            With such an equal hand that those who fear
            May yet approve, and own thy Justice clear;
            To be a common Father, to Secure
            The weak from voilence, from Pride the poor
            To make fair plenty through the Land increase
            Give Fame in War, and happiness in Peace”
          
          This is the bright and desireable light of the picture. this tho a hard and arduous Task, would be a flattering and a Glorious Reward, and Such a reward as all good Men will unite in giving to Washington, and such a Reward as I pray his Successor may Merrit and obtain. Should Providence allot the task to my Friend, but think not that I am alone anxious for the part he will be calld to act, tho by far the most important, I am anxious for the proper discharge of that Share which will devolve upon me. Whether I have patience prudence discretion sufficent to fill a station so unexceptionably as the Worthy Lady who now holds it, I fear I have not. as Second I have had the happiness of stearing clear of censure as far as I know. if the contemplation did not make me feel very Serious, I should say that I have been so used to a freedom of sentim[ent] that I know not how to place so many gaurds about me, as will be indispensable,

to look at every word before I utter it, and to impose a silence upon my self, when I long to talk. here in this retired Village, I live beloved by My Neighbours, and as I assume no state, and practise no pagentry, unenvy’d I sit calm and easy, mixing very little with the World.
          You need not be apprehensive least I should shew your Letters or divulge what is committed to me. all rests within my own Breast. not the least lisp has escaped me to any one. for tho I love Sociabity, I never did or will betray a trust.
          affectionatly Yours
          
            A Adams
          
        